

116 HR 2600 IH: Toxic PFAS Control Act
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2600IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Ms. Dean (for herself, Mrs. Dingell, Mr. Cisneros, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo regulate per- and polyfluoroalkyl substances under the Toxic Substances Control Act, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Toxic PFAS Control Act. 2.Regulation of perfluoroalkyl and polyfluoroalkyl substances (a)In generalSection 6 of the Toxic Substances Control Act (15 U.S.C. 2605) is amended by adding at the end the following:
				
					(k)Perfluoroalkyl and polyfluoroalkyl substances
 (1)ProhibitionsExcept as provided in subsection (g)— (A)beginning on the date that is 6 months after the date of enactment of this subsection—
 (i)no person may manufacture any new chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance; and
 (ii)no person may manufacture or process any chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance for a use that is a significant new use with respect to which the Administrator has issued a final or proposed determination in accordance with section 5(a)(2);
 (B)beginning on the date that is 2 years after the date of enactment of this subsection, no person may manufacture any chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance; and
 (C)beginning on the date that is 3 years after the date of enactment of this subsection, no person may process or distribute in commerce any chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance.
 (2)RegulationNotwithstanding subsections (a) through (d), not later than 6 months after the date of enactment of this subsection, the Administrator shall promulgate a rule that—
 (A)prescribes the manner or method of disposal of any chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance, or of any article containing such a chemical substance, by a manufacturer or processor or by any other person who uses or disposes of such a chemical substance, and that—
 (i)does not require any person to take any action which would be in violation of any law or requirement of, or in effect for, a State or political subdivision; and
 (ii)requires each person subject to it to notify each State and political subdivision in which a required disposal may occur of such disposal;
 (B)requires that any such chemical substance, or article containing such a chemical substance, be marked with clear and adequate minimum warnings, and instructions with respect to its processing, use, distribution in commerce, or disposal or with respect to any combination of such activities, including requirements for the form and content of such warnings and instructions;
 (C)requires any person manufacturing or processing any amount of such a chemical substance to report such manufacture or processing pursuant to section 8, notwithstanding subsection (a)(1) of such section; and
 (D)requires any person manufacturing any such chemical substance— (i)to accept for disposal in accordance with subparagraph (A) any such chemical substance that has not been processed;
 (ii)to replace or repurchase such chemical substance as elected by the person to whom the requirement is directed; and
 (iii)to give notice of the requirements of this subparagraph to the public, processors and distributors in commerce of such chemical substance and, to the extent reasonably ascertainable, to other persons in possession of such chemical substance or exposed to such chemical substance..
 (b)ExemptionsSection 6(g) of the Toxic Substances Control Act (15 U.S.C. 2605(g)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting , or a requirement of subsection (k), after subsection (a) rule; and
 (2)in paragraph (3), by adding at the end the following: An exemption under this subsection from a requirement of subsection (k) may be for a period that is not longer than 1 year..
				